Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is in response to applicant's Arguments/Remarks filed 12/23/2020. Claims 1-6, 8-12, 14-16 and 19-20 are pending, and claims 7, 13, 17 and 18 are canceled.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-6, 8-12, 14-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-6, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemppinen et al  (U.S. Patent Pub. # US 2015/0063595 A1) in view of Schevciw et al (U.S. Patent Pub. # US 2015/0010176 A1).
Regarding claim 1, Kemppinen et al discloses an electronic device (figures 1-2,  apparatus 100) comprising: a housing (figure 2,  a casing or cover of the apparatus 100) comprising a first plate disposed in a front direction of the electronic device (figure 2, a front window 111;  paragraphs 0056 and 0084-0086), a second plate spaced apart from the first plate (figure  2, a rear portion of the casing; paragraphs 0056 and 0088), and a side member surrounding a space between the first plate and the second plate, the side member being separated from or integrated with the second plate (figure 2, sides of the casing; paragraphs 0056 and 0084-0085); a display (figure 2, a display 101) exposed through a part of the first plate(see figure 1, the display 101 is exposed through a part of the first plate (i.e., the front window 111)); a communication circuit arranged inside the space (figure 1, a transceiver 13; paragraphs 0078-0079, the transceiver 13 is arranged within the casing of the apparatus); a piezoelectric actuator (figure 2, a piezo-electric actuator 109) arranged inside the space so as to provide vibration to the first plate such that sounds by the vibration of the first plate are output in the front direction of the electronic device (paragraphs 0085-0086, “…a piezo-electric actuator 109 configured to 
Kemppinen et al does not explicitly disclose wherein the memory comprises instructions that, when executed, cause the processor to: wirelessly connect to an external device by using the communication circuit, receive an audio signal through the communication circuit, and provide the audio signal to the audio processing circuit, and wherein the audio processing circuit is configured to: provide a first signal having a first frequency band to the piezoelectric actuator at least partially on the basis of the audio signal, and provide a second signal having a second frequency band, which is lower than the first frequency band, to the speaker.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kemppinen et al in view of the teachings of Schevciw et al to incorporate the memory comprises instructions that, when executed, cause the wirelessly connect to an external device by using the communication circuit, receive an audio signal through the communication circuit, and wherein the audio processing circuit is configured to; provide a first signal having a first frequency band to the piezoelectric actuator at least partially on the basis of the audio signal, and provide a second signal having a second frequency band, which is lower than the first frequency band, to the speaker in order to provide a frequency response for audio signals within a Super Wideband frequency range as taught by Schevciw et al (paragraphs 0015).

Regarding claim 2, Kemppinen et al in view of Schevciw et al discloses the apparatus of claim 1. Kemppinen et al discloses wherein the audio processing circuit comprises a first filter, and a second filter (paragraphs 0028, 0041 and 0112).
Kemppinen et al does not explicitly disclose wherein the audio processing circuit comprises an analog codec, wherein the first filter is electrically connected between the analog codec and the piezoelectric actuator; and wherein the second filter is electrically connected between the analog codec and the speaker.  
Schevciw et al discloses wherein the audio processing circuit comprises an analog codec (figures 1 and 4, an audio encoder/decoder (CODEC) 102), a first filter (figures 1 and 4, a high pass filter 106), and a second filter (figures 1 and 4, a low pass filter 104) wherein the first filter is electrically connected between the analog codec and the piezoelectric actuator (se figure  1 and 4, paragraphs 0015-0017 and 0019) ; and wherein the second filter is electrically connected between the analog codec and the speaker (se figure  1 and 4, paragraphs 0015-0018).

Regarding claim 3, Kemppinen et al in view of Schevciw et al discloses the apparatus of claim 2. Schevciw et al discloses wherein the first filter comprises a high-pass filter, and the second filter comprises a low-pass filter (paragraphs 0015-0019).

Regarding claim 4, Kemppinen et al in view of Schevciw et al discloses the apparatus of claim 3.  Schevciw et al discloses wherein the audio processing circuit is configured to provide a signal, which is obtained by filtering the audio signal by using 

Regarding claim 5, Kemppinen et al in view of Schevciw et al discloses the apparatus of claim 1. Kemppinen et al discloses wherein the piezoelectric actuator is mounted on the display (paragraphs 0085 and 0087).

Regarding claim 6, Kemppinen et al in view of Schevciw et al discloses the apparatus of claim 5. Kemppinen et al discloses wherein the piezoelectric actuator is mounted on one surface of the display, which faces the space (figure 2, a piezo-electric actuator 109; paragraphs 0085 and 0087).

Regarding claim 15, claim 15 is similar in scope to the claim 1 and thus the rejection to claim 1 hereinabove is also applicable to claim 15.

Regarding claim 16, claim 16 is similar in scope to the claim 1 and thus the rejection to claim 1 hereinabove is also applicable to claim 16.

Regarding claim 20, and as applied to the claim 16 above, claim 20 is similar in scope to the claim 4 and thus the rejection to claim 4 hereinabove is also applicable to claim 20.

s 8-12, 14 and  19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemppinen et al  (U.S. Patent Pub. # US 2015/0063595 A1) in view of Schevciw et al (U.S. Patent Pub. # US 2015/0010176 A1) further in view of Yana et al (U.S. Patent Pub. # US 2011/0025927 A1).
Regarding claim 8, Kemppinen et al in view of Schevciw et al discloses the apparatus of claim 1. Kemppinen et al  discloses wherein the structure is configured to: form a first sound passage, which extends from the opening in a first direction, and form a second sound passage, which extends from a part of the first sound passage to the speaker (paragraph 0088, “…The integrated hands-free speaker 107 in some embodiments is configured such the front cavity or volume of the transducer produces sound or acoustic waves which pass through the rear face of the apparatus rear face via the audio outlet 113”).
Kemppinen et al in view of Schevciw et al does not disclose the second sound passage, which extends from a part of the first sound passage to the speaker in a second direction, and wherein the second direction is different from the first direction.  
Yana et al discloses a structure configured to: form a first sound passage, which extends from the opening in a first direction, and form a second sound passage, which extends from a part of the first sound passage to the speaker in a second direction and wherein the second direction is different from the first direction (paragraph 0049, “…in the panel speakers 120, there is a perpendicular (orthogonal) relationship between the vibration direction of the piezo elements and a direction of propagation of sound by the vibration of the rear panel 122”).


Regarding claim 9, Kemppinen et al in view of Schevciw et al and Yana et al   discloses the apparatus of claim 8. Yana et al discloses wherein the second direction is substantially perpendicular to the first direction (paragraph 0049). 

Regarding claim 10, Kemppinen et al in view of Schevciw et al and Yana et al   discloses the apparatus of claim 8. Although Kemppinen et al does not explicitly disclose wherein the opening is formed on a part of a boundary between the first plate and the side member (paragraph 0088).  

Regarding claim 11, Kemppinen et al in view of Schevciw et al and Yana et al   discloses the apparatus of claim 10. Although Kemppinen et al does not explicitly disclose wherein the opening is formed at an upper-end center of the first plate, Kemppinen et al discloses “…an opening can be located anywhere on the body of the apparatus” (paragraph 0088).Since Kemppinen et al teaches an opening can be located anywhere on the body of the apparatus, it would have been obvious to form/arrange the opening part of the case at an upper-end center of the first plate by design preference 



Regarding claim 14, Kemppinen et al in view of Schevciw et al and Yana et al   discloses the apparatus of claim 8. 14. Although Kemppinen et al does not explicitly disclose wherein the electronic device further comprises a sensor arranged at an upper- end center inside the space, and wherein the first sound passage and the second sound passage are connected from the opening to the speaker while avoiding an area in which the sensor is arranged, Kemppinen et al discloses the electronic device further comprises a sensor (paragraphs 0073, 0080 and 0115). Since Kemppinen et al teaches the electronic device further comprises a sensor, it would have been obvious to one ordering skill in the art to arrange a sensor at an upper- end center inside the space, and wherein the first sound passage and the second sound passage are connected from the opening to the speaker while avoiding an area in which the sensor is arranged by design preference.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649